DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks
The Receipt of Applicant’s Amendment file on 05/21/2022 is acknowledged. The amendment includes claims 1, 6-7, 12-20 are amended.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed 05/21/2022 have been fully considered but they are not persuasive.
Regarding to 35 U.S.C. 101 rejection (Abstract Idea), applicant argues that “the independent claim as a whole recite an improvement to a technical field and accordingly are directed toward patent eligible subject matter” (page 9, 2nd paragraph). Applicant further argues “mechanism that allow for easier solving of HOBO problems can help improve a variety of technologies and system” (page 9, 3rd paragraph). Respectfully, it is noted that the improvement appears to be solely in the abstract idea or math, not an improvement to a computer or technology and is not provided in whole or part by the additional elements of a computer of computer data structure for the match calculation. A 35 U.S.C. 101 (Abstract Idea) analysis is provided below for further review. Therefore, the rejection of claim 1 under 35 U.S.C. 101 (Abstract Idea) is maintained. 
The rejection of claim 7 and 13 under 35 U.S.C. 101 (Abstract Idea) are maintained for similar reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
step 2A Prong 1, Claim 1 recites a “sorting a plurality of indices…” limitation. The specification makes clear that the subject of the patent is mathematical manipulation (see para. 14 – higher order binary optimization, minimizing a polynomial over binary variables, Boolean space, etc.; para 15 – a HOBO problem can be represented as [mathematical equation]). Sorting mathematical variables is a type of mathematical activity and mental activity (see MPEP 2106.04(a)). The indices and key-value pairs appear to be no more than mathematical representations for manipulating mathematical problems in binary via specific mathematical spaces (i.e. Boolean or Ising, see paragraphs 16-18, 23, etc.). There is no other description of the indices and key-value pairs other than their use in purely mathematical manipulation. 
For each key, performing a quadratization process including the “identifying…largest number…” limitation, is a type of mathematical and/or mental operation.
The “replacing…” limitation is discussed purely in mathematical manipulations and calculations throughout the specification (see para 29-30 on polynomial, Rosenberg application; para 34 on providing quadratic polynomials in Ising space, etc.). 
The “updating each key and value…to correspond with the auxiliary variable” limitation is a description of the mathematical manipulation to perform these polynomial techniques in certain spaces (i.e. see para 64 on “adding new quadratic terms which correspond to the new variable” in the mathematical graph embodiment)- See MPEP 2106.04(a)(2)(I). 
In the recited “deleting all degree…” limitation, deletion is not a technological, but a mathematical manipulation of the polynomial analysis (see para 55-56: where the deletion process involves the removal of certain mathematical key-value pairs based on a mathematical degree relationship, which results in “a quadratic polynomial is constructed…”). Further, the recited present the steps that “can be performed in the human mind, or by a human using a pen and paper”).
“upon a determination that all values of the identified key have been deleted”: reciting an abstract idea as a mental process of an evaluation or judgement (or possibly more math). One can mentally judge whether all values have been removed from the structure/mathematical representation. 
“Constructing a quadratic polynomial for the pair in the data map, the quadratic polynomial representing at least a part of the QUBO problem; and solving the quadratic polynomial to obtain a solution to the HOBO problem”: this is mathematical result/outcome of the claim.
At step 2A Prong 2, the claim recites creating a data structure. The specification never discusses what the data structure itself comprises.  In addition, the claim also recites storing the auxiliary…as a pair in a data map. There is no description in the specification of what this data map comprises. The BRI includes simple, generic storage of information, which is nothing more than mere data storing/outputting and insignificant extra-solution activity. Furthermore, the claim recites upon a determination that all values have been deleted, deleting the key: it is noted that deleting the key is an  act of removing the terms is in part a mathematical exercise (see para 4, on deleting math terms from the HOBO optimization problem). These limitations therefore do not integrate the recited abstract idea into a practical application.
At step 2B, the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional (MPEP 2106.05(d)(II)). Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself. In view of MPEP 2106 and the current guidelines for subject matter eligibility, claim 1 is ineligible under 35 U.S.C. 101.
Claims 7 and 13 are being rejected under 35 U.S.C. 101 for similar reason.
Claims 2-6, 8-12 and 14-20 are dependent on their respective parent claims and include all the limitations of these claims; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to abstract idea. Claims 2-6, 8-12 and 14-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168                  

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168